Although I concur with the conclusions obtained by the majority, I do not share in its analysis in the second * * * and eighth assignments of error.
In the second assignment, given the state of the record before this court, and the testimony of the officer on this subject, I feel this cause does not *Page 533 
present the appropriate basis upon which to so thoroughly analyze the issue as to adopt the Thompson analysis to determine whether an accused has waived his right to counsel.
Here, the officer merely informed appellant that he was not in a position to tell appellant if he needed counsel, and that it was appellant's decision to make. The officer then testified that appellant executed the waiver. Absent here is any request for counsel, by appellant, let alone any Thompson inquiry on the subject of clarifying that request. There appears to be no real basis to determine whether Thompson is applicable or if the officer complied with the dictates of that case.
* * *
For these reasons, I concur in judgment only.